Case 7:19-cv-10388-VB Document 33 Filed 01/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK 6 he

 

TERRI SIMMONS, : : \
Plaintiff, : 4

 

Vv.

CITY OF MOUNT VERNON; COUNTY OF ; ORDER

PUTNAM; NICOLE MURPHY; in her official —:

and individual capacities; PENNY BECKMAN, : 19 CV 10388 (VB)

in her official and individual capacities; :

PUTNAM/NORTHERN WESTCHESTER ;

BOARD OF COOPERATIVE EDUCATIONAL Copjea! ( 4 ESO

SERVICES; and MOUNT VERNON CITY : Chemb weary akin apa!

SCHOOL DISTRICT: . ersOf Vincent L. Bricc&ttt Pee
Defendants. : “

x

 

On September 9, 2020, the Court issued an Opinion and Order granting defendants’
motion to dismiss plaintiff’s complaint, and mailed to plaintiff, who is proceeding pro se and in
forma pauperis, a copy of the Opinion and Order. (Doc. #30).

On December 9, 2020, the Court received a letter from Annette M. Totten, Esq., stating
that she had been retained to file an amended complaint on behalf of plaintiff and requesting an
extension of time to do so. (Doc. #32 at ECF 2-3),.! Because the Court typically does not
consider applications or requests from counsel who have not entered a notice of appearance on
behalf of a party in a case, the Court did not expressly grant the request in Ms. Totten’s letter.
Nevertheless, in light of plaintiff’s pro se status, the Court sua sponte extended plaintiff’s time to
file an amended complaint to January 8, 2021.

To date, plaintiff has failed to file an amended complaint and Ms. Totten has not entered a
notice of appearance on behalf of plaintiff.

Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to February 26, 2021, plaintiff’s time to file an amended
complaint, either pro se or through counsel. This is the final extension. If plaintiff fails to file
an amended complaint, or seek additional time to do so, by February 26, 2021, the Court
will deem plaintiff to have abandoned this case and enter judgment dismissing same.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

I “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing System.
Case 7:19-cv-10388-VB Document 33 Filed 01/25/21 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address on the docket, as well
as to Ms. Totten.

Dated: January 25, 2021
White Plains, NY

SO ORDERED:

Jul (

Vincent L. Briccetti
United States District Judge
